DETAILED ACTION
This office action is in response to the amendment filed January 28, 2021 in which claims 1, 3-15, and 17-20 are presented for examination and claims 2 and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner notes that current amendments to the claims overcome the basis of objection to the drawings cited in the prior office action, current amendments to the claims have resulted in an updated basis of objection to the drawings (see below).  The objection is maintained.

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner notes that current amendments to the claims overcome the basis of objection to the specification cited in the prior office action, current amendments to the claims have resulted in an updated basis of objection to the specification (see below).  The objection is maintained.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 112(a) for introducing new matter should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner notes that current amendments to the claims overcome the basis of rejection under 35 USC 112(a) cited in the prior office action, current amendments to the claims have resulted in an updated basis of rejection under 35 USC 112(a)  (see below).  The rejection is maintained.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “web area (i) extending uninterrupted between the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment, (ii) extending continuously from the first fluid-filled segment to a terminal edge connecting the first distal end of the second fluid-filled segment to the second distal end of the third fluid-filled segment,” as recited in claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to recite all amended claim limitations including “web area (i) extending uninterrupted between the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment, (ii) extending continuously from the first fluid-filled segment to a terminal edge connecting the first distal end of the second fluid-filled segment to the second distal end of the third fluid-filled segment” as recited in claims 1 and 11.  No new matter should be entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “a first segment,” “a second segment,” “a third segment,” “a fourth segment,” and a “sixth segment,” but does not recite “fifth segment.”  Examiner respectfully suggests that for further clarity, “the sixth segment” be amended to recite “the fifth segment,” since there are only five claimed segments.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected (as well as claims 3-15, and 17-20 for depending from a rejected claim) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the limitation “web area (i) extending uninterrupted between the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment, (ii) extending continuously from the first fluid-filled segment to a terminal edge connecting the first distal end of the second fluid-filled segment to the second distal end of the third fluid-filled segment.”  This limitation constitutes new matter because it was not present in the disclosure on the effective filing date of the claimed see para. 0039) but not that the web area extends continuously or that is uninterrupted.  Examiner likewise respectfully notes that none of the drawings in the instant disclosure depict web area 216 in a way that demonstrates conclusively that the web area extends continuously or that it is uninterrupted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, and 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0257481 Campos, II et al. (Campos 481)  in view of USPN 5,595,004 Lyden et al. (Lyden) and in further view of US Pub No. 2009/0151196 Schindler et al. (Schindler).
Regarding claim 1, Campos 481 discloses a bladder (50 of FIGS. 12-17B) for an article of footwear (10), the bladder comprising:  
a first barrier layer formed of a first material (paras. 0075, 0079); and 
a second barrier layer formed of a second material (paras. 0075, 0079; Examiner respectfully notes that claim 1 does not recite, for example, that the first material and the second material are different materials) and cooperating with the first barrier layer to form:
a fluid-filled chamber (53) (para. 0082) including (i) a first fluid-filled segment extending along an arcuate path (annotated FIG. 14, see below; Examiner respectfully notes that the term “segment” is very broad and merely means “each of the parts into which something is or may be divided;” see https://www.lexico.com/en/definition/segment), (ii) a second fluid-filled segment extending from a first end of the first fluid-filled segment to a first distal end along a first longitudinal axis (annotated FIG. 14), and (iii) a third fluid-filled segment extending along a second longitudinal axis from a second end of the first fluid-filled segment to a second distal end (annotated FIG. 14) and cooperating with the first fluid-filled segment and the second fluid-filled segment to define a pocket extending from the second fluid-filled segment to the third fluid-filled segment and continuously from the first fluid-filled segment to an opening between the first distal end and the second distal end (annotated FIG. 14; annotated FIG. 17A, see below), the fluid-filled chamber having a tubular shape defining a thickness of the fluid-filled chamber (see FIGS. 12-17B), and
a web area (55) (paras. 0080-0081) defined by a joining of the first barrier layer and the second barrier layer (paras. 0080-0081), the web area (i) extending annotated FIG. 14), and (iii) and a bottom surface of the fluid- filled so as to divide the pocket into an upper pocket on a first side of the web area and a lower pocket on an opposite side of the web area (annotated FIG. 17A).

    PNG
    media_image1.png
    966
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    650
    media_image2.png
    Greyscale

Campos 481 does not expressly disclose a web area that is spaced apart from an upper surface of the fluid-filled chamber so as to extend from a mid-portion of the fluid-filled chamber.
However, Lyden teaches a bladder comprising a web area (191) that is spaced apart from an upper surface of the fluid-filled chamber so as to extend from a mid-portion of the fluid-filled chamber (see FIGS. 3c and 9; col. 7, lines 35-48).
Campos 481 and Lyden teach analogous inventions in the field of bladders for articles of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bladder of Campos 481 to include a web area that is spaced apart from an upper surface of the fluid-filled chamber so as to extend from a mid-portion of the fluid-filled chamber as taught by Lyden because Lyden teaches that this configuration is known in the art and provides a space for an additional bladder between the web area of the upper in order to provide the footwear with additional cushioning properties (col. 7, lines 35-48).

However, Lyden teaches a bladder (190 of FIGS. 3c and 9; col. 7, lines 35-48) for an article of footwear, the bladder comprising a fluid-filled chamber that tapers from the first fluid-filled segment along a length of the second fluid-filled segment and along a length of the third fluid-filled segment toward the respective first distal end and second distal end (see FIG. 9; col. 4, lines 38-45).  Similarly, Schindler teaches that fluid-filled chambers that taper in thickness from a greatest thickness at a heel end of a sole to gradually smaller thicknesses as the fluid-filled chamber extends away from the heel end of the sole can result in a difference in elevations which imparts an overall contour to the fluid-filled chambers that complements the general anatomical structure of a foot (para. 0049).
Campos 481, Lyden, and Schindler teach analogous inventions in the field of bladders for articles of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fluid-filled chamber of Campos 481 to taper as taught by Lyden because Lyden teaches that this configuration is known in the art Schindler teaches that tapered fluid-filled chambers complement the general anatomical structure of a foot (Schindler para. 0049).  It would further have been obvious to one of ordinary skill in the art that a fluid-filled chamber that complements the general anatomical structure of a foot would provide comfort for a user.

Regarding claim 3, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the first barrier layer is spaced apart from the second barrier layer at each of the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment to define a continuous interior void of the fluid-filled chamber (annotated FIGS. 14 and 17A of Campos 481).

Regarding claim 4, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the interior void has a circular cross-section (see FIG. 3c of Lyden).

Regarding claim 5, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein a diameter of the fluid-filled chamber tapers from a first diameter at the first fluid-filled segment to a second diameter at the first distal end and the second distal end (see especially Lyden FIG. 9; col. 4, lines 38-45 of Lyden).

Regarding claim 6, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the first distal end and the second distal end are semi-spherical (annotated FIG. 14 and FIGS. 15-16 of Campos 481).

Regarding claim 7, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder further comprising an overmold portion (60) joined to each of the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment (para. 0059 of Campos 481; see FIGS. 1-3B of Campos 481).

Regarding claim 8, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the overmold portion includes an arcuate inner surface joined to the fluid-filled chamber and an opposing arcuate outer surface defining a ground-engaging surface (annotated FIG. 3B of Campos 481, see below; para. 0059 of Campos 481; overmold portion 60 of Campos 481 comprises textured rubber material to impart traction because the opposing arcuate outer surface defines the ground-engaging surface of footwear 10).

    PNG
    media_image3.png
    924
    681
    media_image3.png
    Greyscale

Regarding claim 9, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein a cross-section of the overmold portion is crescent-shaped (annotated FIG. 3B of Campos 481).

Regarding claim 10, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the fluid-filled chamber is formed of a transparent material (para. 0042 of Campos 481; Examiner respectfully asserts that although Campos 481 recites fluid-filled chambers formed of “substantially transparent” materials, “substantially transparent” materials could nevertheless still be considered to be “transparent;” Examiner further respectfully notes that claim 10 does not recite, for example, that the fluid-filled chambers are completely transparent).

Regarding claim 11, Campos 481 discloses a fluid-filled bladder (50 of FIGS. 12-17B; para. 0082) for an article of footwear (10), the fluid-filled bladder comprising:  
a fluid-filled chamber (53) formed of a first material having a first barrier layer and a second barrier layer (paras. 0075, 0079) cooperating to define: 4 35425741.1Application No. 15/885,695Docket No. 201882-424258/180014US01 
a first fluid-filled segment extending along a first direction to a first distal end (annotated FIG. 14; Examiner respectfully notes that the term “segment” is very broad and merely means “each of the parts into which something is or may be divided;” see https://www.lexico.com/en/definition/segment), a second fluid-filled segment spaced apart from the first fluid-filled segment and extending along the first direction to a annotated FIG. 14), and a third fluid-filled segment extending between the first fluid-filled segment and the second fluid-filled segment (annotated FIG. 14) and cooperating with the first fluid-filled segment and the second fluid-filled segment to define a pocket extending continuously from the first fluid-filled segment to the second fluid-filled segment and continuously from the third fluid-filled segment to an opening between the first distal end and the second distal end (annotated FIGS. 14 and 17A), the fluid-filled chamber having a tubular shape defining a thickness of the fluid-filled chamber (see FIGS. 12-17B), and
a web area (55) (paras. 0080-0081) defined by a joining of the first barrier layer and the second barrier layer (paras. 0080-0081), the web area (i) extending uninterrupted between the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment, (ii) extending continuously from the first fluid-filled segment to a terminal edge connecting the first distal end of the second fluid-filled segment to the second distal end of the third fluid-filled segment (annotated FIG. 14), and (iii) and a bottom surface of the fluid- filled so as to divide the pocket into an upper pocket on a first side of the web area and a lower pocket on an opposite side of the web area (annotated FIG. 17A); and 
an overmold portion (60) formed of a second material and having a third segment joined to the first fluid-filled segment of the fluid-filled chamber, a fourth segment joined to the second fluid- filled segment of the fluid-filled chamber, and a sixth segment joined to the third fluid-filled segment of the fluid-filled chamber (as depicted in FIGS. 1-2 and 3B, overmold portion 60 has portions corresponding to each of the first, second, and third fluid-filled segments and will therefore include corresponding fourth, fifth, and sixth segments).
Campos 481 does not expressly disclose a web area that is spaced apart from an upper surface of the fluid-filled chamber so as to extend from a mid-portion of the fluid-filled chamber.
However, Lyden teaches a bladder comprising a web area (191) that is spaced apart from an upper surface of the fluid-filled chamber so as to extend from a mid-portion of the fluid-filled chamber (see FIGS. 3c and 9; col. 7, lines 35-48).
Campos 481 and Lyden teach analogous inventions in the field of bladders for articles of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bladder of Campos 481 to include a web area that is spaced apart from an upper surface of the fluid-filled chamber so as to extend from a mid-portion of the fluid-filled chamber as taught by Lyden because Lyden teaches that this configuration is known in the art and provides a space for an additional bladder between the web area of the upper in order to provide the footwear with additional cushioning properties (col. 7, lines 35-48).
Campos 481 does not disclose a fluid-filled chamber that tapers from the first fluid-filled segment along a length of the second fluid-filled segment and along a length of the third fluid-filled segment toward the respective first distal end and second distal end.
However, Lyden teaches a bladder (190 of FIGS. 3c and 9; col. 7, lines 35-48) for an article of footwear, the bladder comprising a fluid-filled chamber that tapers from the first fluid-filled segment along a length of the second fluid-filled segment and along a see FIG. 9; col. 4, lines 38-45).  Similarly, Schindler teaches that fluid-filled chambers that taper in thickness from a greatest thickness at a heel end of a sole to gradually smaller thicknesses as the fluid-filled chamber extends away from the heel end of the sole can result in a difference in elevations which imparts an overall contour to the fluid-filled chambers that complements the general anatomical structure of a foot (para. 0049).
Campos 481, Lyden, and Schindler teach analogous inventions in the field of bladders for articles of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fluid-filled chamber of Campos 481 to taper as taught by Lyden because Lyden teaches that this configuration is known in the art Schindler teaches that tapered fluid-filled chambers complement the general anatomical structure of a foot (Schindler para. 0049).  It would further have been obvious to one of ordinary skill in the art that a fluid-filled chamber that complements the general anatomical structure of a foot would provide comfort for a user.

Regarding claim 12, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein each of the first fluid-filled segment, the second fluid-filled segment, and the third fluid-filled segment cooperate to define a continuous interior void (annotated FIGS. 14 and 17A of Campos 481).

Regarding claim 13, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the interior void has a circular cross-section (see FIG. 3c of Lyden).

Regarding claim 14, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein a diameter of the interior void tapers from a first diameter at the third fluid-filled segment to a second diameter at the first distal end of the first fluid-filled segment (see especially Lyden FIG. 9; col. 4, lines 38-45 of Lyden).

Regarding claim 15, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the fluid-filled chamber tapers at a constant rate along a length of the first fluid-filled segment and along a length of the second fluid-filled segment between the third fluid-filled segment and the respective first distal end and the second distal end (see especially Lyden FIG. 9; col. 4, lines 38-45 of Lyden).

Regarding claim 18, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the fluid-filled chamber is formed of a transparent material (para. 0042 of Campos 481; Examiner respectfully asserts that although Campos 481 recites fluid-filled chambers formed of “substantially transparent” materials, “substantially transparent” materials could nevertheless still be considered to be “transparent;” Examiner further respectfully notes that claim 10 does not recite, for example, that the fluid-filled chambers are completely transparent).
Campos 481 is silent as to whether overmold portion 60 disclosed in relation to footwear 10 is formed of a non-transparent material.
However, Campos 481 teaches another embodiment in FIG. 31 including an overmold portion (160A) formed of a non-transparent material (para. 0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to configure the overmold portion of Campos 481 coupled with Lyden and Schindler to include an overmold portion that is formed of a non-transparent material as taught by Campos 481 in the embodiment depicted in FIG. 31 because Campos 481 teaches that this configuration is known in the art.  It would further have be obvious to one of ordinary skill in the art that an overmold portion formed of a non-transparent material would be more resistant to showing dirt and debris picked up from the ground surface than an overmold portion formed of a transparent material.  

Regarding claim 19, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the first distal end and the second distal end are semi-spherical (annotated FIG. 14 of Campos 481 and FIGS. 15-16 of Campos 481).

Regarding claim 20, the modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler, as detailed above) further teaches a bladder wherein the third segment extends along an arcuate path (annotated FIG. 14 of Campos 481).

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Campos 418 in view of Lyden and Schindler (as applied to claim 11 above) and in further view of US Pub No. 2016/0192737 Campos, II et al. (Campos 737).
Regarding claim 17, Campos 481 further discloses a fluid-filled bladder comprising an overmold portion formed from a wear-resistant rubber material that is textured to impart traction (para. 0059).
The modified invention of Campos 481 (i.e. Campos 481 in view of Lyden and Schindler as detailed above) does not expressly disclose the overmold portion including a plurality of traction elements extending therefrom.
However, Campos 737 teaches a fluid-filled bladder similar to that of Campos 481 comprising an overmold portion (160) including a plurality of traction elements extending therefrom (135) (para. 0055; see FIG. 1).
Campos 481, Lyden, Schindler, and Campos 737 teach analogous inventions in the field of bladders for articles of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the overmold portion of Campos 481 coupled with Lyden and Schindler to include traction elements like Cortez 737 rather than merely rely on a textured surface of the overmold portion disclosed by Campos 481 because Cortez 737 teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732